Appeal by the defendant, as limited by his brief, from a sentence of the County Court, Nassau County (Delin, J.), rendered June 18, 1987, upon his conviction of operating a motor vehicle while under the influence of alcohol, as a felony, and aggravated unlicensed operation of a motor vehicle in the second degree, upon his plea of guilty.
Ordered that the judgment is affirmed.
The sentence imposed upon the defendant, which included a term of imprisonment of from 1 to 3 years, was neither illegal nor excessive. Thompson, J. P., Bracken, Brown, Weinstein and Spatt, JJ., concur.